       Case 2:15-cr-00190-MCE Document 663 Filed 02/02/21 Page 1 of 2


1
2
3
4
5
6
7
8                             IN THE UNITED STATES DISTRICT COURT
9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10    UNITED STATES OF AMERICA,                  )      Case №: 2:15-cr-00190-MCE
                                                 )
11                   Plaintiff,                  )
                                                 )                        ORDER
12           vs.                                 )
                                                 )               APPOINTING COUNSEL
13    REMUS ALAN KIRKPATRICK,                    )
                                                 )
14                   Defendant.                  )
                                                 )
15
            The above named Defendant has, under oath, sworn or affirmed as to his financial
16
17   inability to employ counsel or has otherwise satisfied this Court that he is financially unable to

18   obtain counsel and wishes counsel be appointed to represent him on Compassionate Release.

19   Therefore, in the interests of justice and pursuant to the U.S. CONST., amend VI and 18 U.S.C.
20
     § 3006A,
21
            IT IS HEREBY ORDERED that Tasha Chalfant is appointed to represent the above
22
     defendant in this case effective nunc pro tunc to January 22, 2021, substituting the Federal
23
24   Defenders Office appointed per G.O. 595.

25   ///

26   ///
27   ///
28
     ///
                                                      -1-
      Case 2:15-cr-00190-MCE Document 663 Filed 02/02/21 Page 2 of 2


1          This appointment shall remain in effect until further order of this court.
2          IT IS SO ORDERED.
3
     Dated: February 1, 2021
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                    -2-
